Citation Nr: 1711876	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  11-22 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to November 21, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to January 1990, from February 1991 to March 1991, and from March 2000 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2017.

The Veteran filed his claim for TDIU in October 2007.  However, during the pendency of the appeal, in a February 2014 rating decision, the AOJ awarded the Veteran a 100 percent evaluation for his PTSD and entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s), both effective November 21, 2011.  Therefore, the Board finds that any question of entitlement to TDIU since November 21, 2011 has been rendered moot in this case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's TDIU application, VA Form 21-8940, he reported that due to his physical disabilities, he last worked full-time in October 2007 as a 911 dispatcher.  However, in May 2008, the Directorate of Emergency Services at Ft. Benning reported that the Veteran was still currently employed full-time with the agency as a police officer since October 2005.  Further, VA treatment records showed the Veteran reported he was employed in December 2009, August 2010, November 2010, and February 2011.  

However, at his January 2017 hearing, the Veteran contended that prior to November 21, 2011, he had employment problems associated with his PTSD, could not hold one job for long periods of time, and had to be placed on administrative leave on more than one occasion.  Additionally, the Veteran stated his employer had to send him to various jobs, and eventually would just send him home with pay to keep him away from everyone.  

The record provides some support for the Veteran's statements at the January 2017 hearing.  For instance, the claims file contained memoranda from the Directorate of Emergency Services in September 2007, March 2008, and May 2008 that stated the Veteran was not medically cleared to perform his duties as a police officer.  Additionally, while the Veteran reported he was employed on various occasions from 2009 to 2011, it is not clear what his jobs were, how many hours he worked, and whether his employer provided him with a protected environment.  For example, in August 2010, the Veteran's VA counselor stated that while the Veteran was employed as a civil service officer at Ft. Benning, he was allowed to sleep in his office due to his PTSD symptoms.  Moreover, in February 2011, the VA counselor stated the Veteran only had a limited job as a contractor at Ft. Benning, but primarily received his income from disability payments.  The Veteran also reported in February 2011 that he only worked four nights a week.  Lastly, in a May 2013 Letter of Proposed Removal of the Veteran from his employment at Ft. Benning, it was noted that the Veteran had several difficulties with supervisors in the past, had been counseled on numerous occasions, and received letters of warnings and reprimands.  

Therefore, the Board finds that further development is needed to determine whether the Veteran was engaged in substantially gainful or marginal employment prior to November 21, 2011.  See 38 C.F.R. § 4.16 (a); see also Faust v. West, 13 Vet. App. 342 (2000).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide information about any employment he had from 2007 to November 2011.  Send a VA Form 21-4192 to each and ask that it be completed and returned.  Ask for authorization to contact all identified employers and further request that he provide evidence of his annual salary during this period (in order to assist VA in determining if the Veteran's employment during this period was only marginal as opposed to substantially gainful).

2.  Following any indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


